El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La denuncia en este caso imputa al apelante la comisión de un delito de alterar la paz pública especificado en el ar-tículo 371 del Código Penal porque en determinada fecha ilegal, voluntaria y maliciosamente penetró en forma vio-lenta en la casa habitación de María Isabel Ayala, tirando los muebles de ésta a la calle y cerrando después con un can-dado, todo hecho en contra de la voluntad de la referida María Isabel Ayala; y alega el apelante que esa denuncia no contiene hechos constitutivos de alterar la paz pública porque no dice que fué alterada la paz del vecindario o de alguna persona y que como esa alegación es genérica para todos los delitos de alterar la paz hay necesidad de hacerla en este caso.
Si bien es requisito genérico de todo delito de alterar la paz pública que haya sido perturbada la de algún vecindario, o persona particular, puesto que hay hechos que sin esa circunstancia no constituyen delito, sin embargo, no siem-pre es necesaria esa alegación en las denuncias o en las acu-saciones porque tal alteración de la paz de algún vecinda-rio o de alguna persona salta del mismo hecho imputado en la acusación, como ocurre en el presente caso en el que si bien no se dice expresamente que se turbó la paz de María Isabel Ayala, tal alegación surge del mismo hecho imputado, pues si el acusado en forma violenta penetró en la casa ha-bitación de ella tirando sus muebles a la calle, cerrando des-pués la casa con un candado y todo lo hizo contra la expresa voluntad ele María Isabel Ayala, es lógico deducir de esos hechos que su paz fué alterada por realizarse contra su vo-luntad.
*242Resuelto el único motivo en que se funda este recurso, debe ser confirmada la sentencia apelada.